— Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Suffolk County Medical Society, Inc. which found no basis to impose disciplinary measures against its member respondent William Diefenbach, M.D., proceeding dismissed, without costs or disbursements. A physician may bring a CPLR article 78 proceeding to challenge his expulsion from, or denial of admission to, a medical society upon a showing of “economic necessity” for membership. (Matter of Salter v New York State Psychological Assn., 14 NY2d 100, 106-107; Matter of Kurk v Medical Soc. of County of Queens, 46 Misc 2d 790, 795, revd on other grounds 24 AD2d 897, affd 18 NY2d 928; Dietz v American Dental Assn., 479 F Supp 554, 557.) However, in this case the determination was in favor of the member physician and the complainant-petitioner does not qualify among those parties who would be personally aggrieved thereby. (See Matter of Donohue v Cornelius, 17 NY2d 390, 396.) Accordingly, the petitioner does not have standing to bring the instant proceeding and dismissal is required. (See Matter of Colon v Kirby, 81 AD2d 638.) Damiani, J. P., Lazer, Mangano and Gulotta, JJ., concur.